Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 4-9 and 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. 2018/0220458 to Ouchi in view of U.S. Patent Pub. 2016/0119791 to Koskinen.	

Regarding claims 1 and 9, Ouchi teaches a method of obtaining public land mobile network (PLMN) information of a user equipment (UE) performed by the UE, the method comprising:

receiving, by a UE access stratum (AS) entity of the UE, a request for the PLMN information from a UE non-AS (NAS) entity of the UE) (see section [0292], which teaches the AS receiving a requesting from the NAS for PLMN information);

scanning at least one carrier in a frequency band (see sections [0292] to [0293], which teach the UE scanning RF channels to find the available PLMNs);

reporting, by the AS entity to the NAS entity, the obtained PLMN information to the UE NAS (see section [0293], which teach that the PLMN information is provided to the UE NAS). 
Regarding the feature and amendment to claim 1 which now recites:
in case that the at least one carrier belongs to a licensed frequency band, obtaining the PLMN information including a PLMN identity from a single cell having a strongest signal strength; as described above, section [0293] of Ouchi explicitly teaches “In each carrier (component carrier), the terminal device searches for the strongest cell and reads system information thereon to find a PLMN to which the cell belongs.” Therefore, Ouchi explicitly teaches this feature. It is noted that the claim language does not require that the strongest cell is the only cell used to obtain PLMN information.  
  
Regarding the feature and amendment to claim 1 which now recites:
in case that the at least one carrier belongs to an unlicensed frequency band, obtaining the PLMN information including a plurality of PLMN from a plurality of cells having strongest signal strengths”, as described above, sections [0217] to [0218], [0245] and [0251] to [0252] of Ouchi teach measuring RSSI on the Pcell (which is licensed) and the Scell (which is generally on an  unlicensed frequency band), and although sections [0005] and [0026] of Ouchi teach using an unlicensed frequency band, as scanning these unlicensed Scell frequencies is not explicitly discussed in sections [0291] to [0298], Koskinen is added.

In an analogous art, Koskinen teaches a wireless system which scans for cells.  Koskinen teaches in section [0047] that the network operators (PLMNs) share each cell and as described in section [0031] the unlicensed spectrum frequencies broadcast the list of PLMNs which share that cell.  
Regarding the new claim language, section [0036] of Koskinen explicitly teaches that an Scell on the unlicensed frequency band broadcasts a plurality of PLMNs which it supports, and section [0047] teaches that the unlicensed frequencies are shared between cells, where one or more unlicensed (strongest) cells may be received.   

Therefore, as Ouchi and Koskinen teach scanning for PLMN information on licensed and unlicensed frequencies, it would have been obvious to modify Ouchi to obtain a plurality of PLMNs from the strongest cells on unlicensed frequencies as in Koskinen, as these references teach that both licensed and unlicensed bands are conventionally used in cells (which are included in PLMNs), where Pcells are licensed and Scells are unlicensed, as is conventionally known. 

Regarding claims 4 and 12, which recite “wherein the PLMN information further includes at least one of a PLMN identification (ID) list, a reference signal received power (RSRP) value measured from each of the plurality of cells, IDs of the plurality of cells, or information indicating whether the at least one carrier belongs to the unlicensed frequency band”, see section [0293] of Ouchi which teaches RSRP, and sections [0035] to [0036] of Koskinen which teach PLMN lists, as recited.

Regarding claims 5 and 13, which recite “wherein, in the providing, by the AS entity to the NAS entity, of the obtained PLMN information, comprises reporting, by the AS entity, PLMN information of a cell having a signal strength greater than or equal to a predetermined signal strength and wherein the predetermined signal strength is -110 dBm”, see section [0293] of Ouchi which explicitly mentions reporting a cell strength which is greater than or equal to -110 dBm, as recited. 
Regarding claim 6, which recites “wherein the reporting, by the AS entity to the NAS entity, of the obtained PLMN information comprises reporting only PLMN information of a cell having a strongest signal strength among cells reporting identical PLMN information”, as described above, as in section [0293] of Ouchi, only the PLMN of the highest signal strength of multiple cells which have the same PLMN is provided, as recited. 
Regarding claims 7 and 14, which recite “wherein, reporting, by the AS entity to the NAS entity, the obtained PLMN information comprises reporting, by the AS entity, PLMN information of a cell having a signal strength lower than a predetermined signal strength and an RSRP value corresponding to the cell and wherein the predetermined signal strength is -110 dBm”, as described in section [0294] of Ouchi, other cases of reporting all found cells which may be below the strength threshold are still reported to the NAS, along with their signal strength, as recited. 
Regarding claims 8 and 15, which recite “further comprising: selecting, by the UE NAS entity, one PLMN based on the obtained PLMN information; and selecting one of cells providing the selected PLMN”, see for example, section [0299] of Ouchi which teaches selecting the PLMN, as recited. 
Regarding claims 16 and 17, which recite “further identifying whether the at least one carrier belongs to the licensed frequency band or the unlicensed frequency band”, both Ouchi and Koskinen teach identifying if a carrier is unlicensed or licensed, as recited.
Response to Arguments
Applicant’s arguments filed with respect to claims have been considered but are not persuasive and/or are moot in view of the new grounds of rejection.  Applicant’s state (on page 9 of Remarks) that Koskinen does not teach the newly recited feature of “in case that the at least one carrier belongs to an unlicensed band, obtaining the PLMN information from a plurality of cells having the strongest signal strength”.  It is noted that Koskinen teaches receiving signals from a plurality of unlicensed cells. It is also noted that the claim language does not require all “the plurality of cells with strongest signal strength” have to be unlicensed cells, as the claims recite “at least one carrier” (in both “cases” of licensed and unlicensed).  Therefore, there could be one single (strongest) cell that is licensed (from which PLMN information is obtained, as taught in Ouchi) and one single (strongest) unlicensed cell (from which PLMN information is obtained, as taught in Koskinen).  Therefore, as each reference teaches each case, the combination of references would teach and/or render obvious the new language.   


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN SHAUN KELLEY whose telephone number is (571)272-5652.  The examiner can normally be reached on Mondays to Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on (571)272-7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEVEN S KELLEY/Primary Examiner, Art Unit 2646